DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16/901366, attorney docket GUH-417-L. Application is assigned an effective filing date of 4/15/2019 based on Japanese application P2019-077044 filing date.  
Claims 4-7 have been withdrawn from consideration. Claims 1-3 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant argues that the range claimed is not taught by Cai, so an additional reference is added to show that the range is obvious 
Applicant argues that the added product by process limitation has an unexpected result, but examiner cannot reach this argument because the limitation lacks sufficient clarity and support as is discussed below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The claim requires an implant region and a diffused impurities regions, which do not appear to be supported in a single device because the impurities diffuse out the implant region during anneal.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
It is not clear how the implant region is related to the well impurity region. The implantation region could be the area that the dopants for the impurity region are deposited before they are diffused, but the regions do not exist at the same time so it is not clear what device is being claimed. In addition, it not clear whether the impurities are the same as the impurities that are implanted. It does not appear that the specification supports implanting into a formed well region. In addition, the source portion is not formed until after the diffusion, so the implant region does not exist in the same device as the source portion.
The limitation “impurities” is used to describe several regions and it is not clear if those are the same or different impurities so the limitation lacks antecedent.  
It appears the applicant has defined “diffusion length” in a manner inconsistent with conventional meaning in art is paragraph [0071] of the pgpub to mean diffusion distance that species migrate during an anneal, rather that carrier depletion distance.  Although the can be his own lexographer, the definition is indefinite because creates confusion, and the definition paragraph is not explicit enough to overcome the confusion.
The amendment to claim 1 states “the diffusion length of the impurities is determined by temperature and duration of an annealing process for the high-voltage tolerant semiconductor element,” which is a product by process.  However, a final product cannot be determined from the limitation because no specific temperatures or durations are claimed. Because the diffusion length is actually the migration distance, the limitation is indefinite because the final distance cannot be determined from the disclosure. See MPEP §2173.05g: “For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Roizin et al.  U.S. 2009/0212342 in view of Kohda et al. (U.S. 5107313)

As for claims 1-3,
Roizin teaches a high-voltage tolerant semiconductor element (130 [0036]), comprising: 
a source portion (s130); 
a well impurity region (P-well), disposed around the source portion (the source is formed in the well, Fig. 4),
the well impurity region further comprises an implantation region where impurities are implanted (an implant region is inherent to an implanted well because an implant requires an anneal to repair crystal damage, and the anneal diffuses the implant); 
wherein an impurity concentration of the well impurity region is higher than an impurity concentration of a silicon substrate (the substrate is undoped); and at least two gate portions (121a/123a), disposed at two sides of the source portion, 
Roizin does not specify that a distance between the gate portions has a first distance, which is greater than a diffusion length of the impurities, the diffusion length of the impurities is determined by temperature and duration of an annealing process for the high-voltage tolerant semiconductor element; wherein the first distance is in a range of 1.2 m to 2.2 m.
However, Kohda teaches a gate spacing “in the order of 1.5 um” Kohda ([co ln30]).
It would have been obvious to one skilled in the art at the effective filing date of this application to set a gate spacing of 1.5 um to provide proper electrical isolation between gates. (co3 ln32]) One skilled in the art would have combined these elements with a reasonable expectation of success.
 Gate to gate distance is a function of the isolation of the channels Kohda (co3 ln32]) and industries need for greater density.   Generally, differences in gate separation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the distance creates an unexpected result. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  Here, the ranges recited in claims 1-3 are within the ranges understood by Kohda, so are not patentable; and the applicant defines the diffusion length of the well impurities as a function of the length. So, if the length is obvious, then the impurity diffusion length is inherent. 
In claim 3, applicant recites a well that overlaps the gate, and Roizin teaches that the gate is formed over the well so it overlaps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893